Title: To George Washington from James Bowdoin, 29 July 1776
From: Bowdoin, James
To: Washington, George



Sir
Boston July 29. 1776 1 o’Clock P.M.

The enclosed Declaration is this Moment Sent to me by the Sheriff, which I thought necessary to be comunicated to your Excellency.
The Ship Peggy mentioned in it was taken by two of the Continent Cruizers & sent into Marblehead. The Passengers on board, who fled from Boston last March, came to Town this Morning, And are now in Goal here: who I understand have been, or will be, examined by Genl Ward.
It is probable you will have by this Post the result of that Examination: but if you Should not the enclosed may give you Some necessary information.
I cannot be more particular as the Post is just Setting out. I have the honour to be with the most perfect regard Sr Yr Excys most obedt Sert

James Bowdoin

